EXHIBIT 99.1 For Immediate Release Contact: Claire M. Chadwick SVP and Chief Financial Officer 630 Godwin Avenue Midland Park, NJ 07432 201- 444-7100 PRESS RELEASE Stewardship Financial Corporation Reports Third Quarter 2010 Results Midland Park, NJ – November 1, 2010 – Stewardship Financial Corporation (NASDAQ:SSFN), parent of Atlantic Stewardship Bank, reported net income for the three months ended September 30, 2010 of $340,000, or $0.03 per diluted common share, as compared to earnings of $893,000, or $0.13 per diluted common share, for the three months ended September 30, 2009.For the nine months ended September 30, 2010, the Corporation reported net income of $146,000 compared to net income of $2.9 million for the corresponding nine month period in 2009.After dividends on preferred stock, the net loss to the common shareholders was $266,000 for the first nine months of 2010, or $0.05 per diluted common share, compared to net income of $2.5 million, or $0.43 per diluted common share, during the same period in 2009.The reduced earnings in the current year periods is primarily related to a higher provision for loan losses. Stewardship Financial Corporation’s President and Chief Executive Officer Paul Van Ostenbridge commented, “We continue to address asset quality and are working to reduce the current elevated level of nonperforming loans.”Modest improvement was seen, with September 30, 2010 nonperforming loans amounting to $24.5 million, representing 5.43% of 4 Press Release - Midland Park NJ Stewardship Financial Corporation continued November 1, 2010 total loans, which compares favorably to $26.9 million, or 5.88% at June 30, 2010.In addition, the level of loans past due between 30-89 days remained at $4.0 million at the end of September, reflecting stabilization when compared to June and a significant improvement from a $9.7 million level at the end of March. For the three months ended September 30, 2010 the Corporation recorded a $1.5 million provision for loan losses, or $7.8 million on a year to date basis.At September 30, 2010, the total allowance for loan losses represented 2.07% of total loans compared to a ratio of 1.91% at June 30, 2010 and 1.50% as of December 31, 2009.Furthermore, the ratio of allowance for loans losses to nonperforming loans was 38.09% at September 30, 2010, providing improved allowance coverage as compared to levels of 32.48% and 30.20% as of June 30, 2010 and December 31, 2009, respectively. For the three and nine months ended September 30, 2010 net interest income was generally comparable to the prior year periods.The net interest spread of 3.53% for the three months ended September 30, 2010 increased slightly from 3.47% for the three months ended September 30, 2009.Net interest margin decreased slightly to 3.83% for the current three month period from 3.92% for the same prior year period.The reported net interest spread and margin for the nine months ended September 30, 2010 of 3.56% and 3.90%, respectively, show improvement when compared to the net interest spread and margin of 3.44% and 3.89%, respectively, for the nine months ended September 30, 2009.Disciplined pricing of deposit products served to offset a decline in yields on earning assets in the current year periods. Focus on controlling noninterest expense continues, with the goal of operating more efficiently in the current business environment.A portion of the increase in expenses in the current year, nevertheless, is associated with managing the higher volume of nonperforming loans. 5 Press Release - Midland Park NJ Stewardship Financial Corporation continued November 1, 2010 Total assets of $680.1 million at September 30, 2010 show a modest increase when compared to $663.8 million of assets at December 31, 2009.While deposit growth has been strong, loan demand is more reflective of consumer and business spending patterns in these times of economic uncertainty.In the current environment, therefore, the balance sheet has benefited from planned additional liquidity. Deposits continue to grow, reaching $565.8 million at September 30, 2010 compared to deposits of $529.9 million at December 31, 2009.Noninterest-bearing deposits represented 18.2% of total deposits at September 30, 2010, up from 16.7% at December 31, 2009.The increase in deposits has enabled the Corporation to reduce other borrowings by $18.6 million since December 31, 2009. With a tier 1 leverage ratio of 8.64% and total risk based capital ratio of 13.29%, the Corporation’s capital ratios far exceed the regulatory requirements for a “well capitalized” institution.Maintaining strong capital levels remains a primary objective of our Board. In closing Van Ostenbridge reiterated, “Our ability to grow net interest income as well as fees and service charges improves our core earnings during this difficult period.By reducing our nonperforming assets we will be in a position to lower our provision for loan losses which, in turn, will generate even stronger earnings.” Stewardship Financial Corporation’s subsidiary, the Atlantic Stewardship Bank, has 13 banking offices in Midland Park, Hawthorne (2), Montville, North Haledon, Pequannock, Ridgewood, Waldwick, Wayne (3), Westwood and Wyckoff, New Jersey.The Bank is known for tithing 10% of its pre-tax profits to Christian and local charities.The Bank is currently celebrating its twenty–fifth year of operation.The Bank’s tithe amounts to over $7.0 million in total donations since the program began. We invite you to visit our website at www.asbnow.com for additional information. 6 Press Release - Midland Park NJ Stewardship Financial Corporation continued November 1, 2010 The information disclosed in this document contains certain “forward looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, and may be identified by the use of such words as “believe,” “expect,” “anticipate,” “should,” “plan,” “estimate,” and “potential.”Examples of forward looking statements include, but are not limited to, estimates with respect to the financial condition, results of operations and business of the Corporation that are subject to various factors which could cause actual results to differ materially from these estimates.These factors include: changes in general, economic and market conditions, legislative and regulatory conditions, or the development of an interest rate environment that adversely affects the Corporation’s interest rate spread or other income anticipated from operations and investments. 7 Stewardship Financial Corporation Selected Consolidated Financial Information (dollars in thousands, except per share amounts) (unaudited) September 30, June 30, December 31, September 30, Selected Financial Condition Data: Cash and cash equivalents $ Securities available for sale Securities held to maturity FHLB Stock Loans receivable: Loans receivable, gross Allowance for loan losses ) Other, net ) Loans receivable, net Loans held for sale Other assets Total assets $ Deposits: Total deposits $ Other borrowings Subordinated debentures Securities sold under agreements to repurchase Other liabilities Stockholders' equity Total liabilities and stockholders' equity $ Book value per common share $ Equity to assets % Asset Quality Data: Nonaccrual loans $ Loans past due 90 days or more and accruing 10 - Restructured loans Total nonperforming loans Other real estate owned - - - Total nonperforming assets $ Non-performing loans to total loans % Non-performing assets to total assets % Allowance for loan losses to nonperforming loans % Allowance for loan losses to total gross loans % 8 Stewardship Financial Corporation Selected Consolidated Financial Information (dollars in thousands, except per share amounts) For the three months ended September 30, For the nine months ended September 30, Selected Operating Data: Interest income $ Interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Fees and service charges Bank owned life insurance 82 79 Gain on sales of mortgage loans 94 Gain on calls and sales of securities - 2 Merchant processing - - - Other 69 60 Total noninterest income Noninterest expenses: Salaries and employee benefits Occupancy, net Equipment Data processing FDIC insurance premium Charitable contributions Merchant processing - - - Other Total noninterest expenses Income before income taxes Income tax (benefit) expense ) Net income Dividends on preferred stock and accretion Net (loss) income available to common stockholders $ $ $ ) $ Weighted avg. no. of diluted common shares Diluted (loss) earnings per common share $ $ $ ) $ Return on average common equity % % -0.66 % % Return on average assets % Yield on average interest-earning assets % Cost of average interest-bearing liabilities % Net interest rate spread % Net interest margin % 9
